DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over 
US Pre-Grant Publication No. 2007/0160092 (hereinafter “Okuno ‘092”) in view of 
US Pre-Grant Publication No. 2007/0189681 (hereinafter “Okuno ‘681”). 
	Okuno '092 teaches a light amplification device (Fig. 4), comprising: a first optical fiber (30) to receive first pulsed light (10) and second pulsed light, the second pulse light having a peak intensity greater than a peak intensity of the first pulsed light (par. [0056]); and a second optical fiber (40) to receive the first pulsed light from the first optical fiber and to amplify the first pulsed light (pars. [0045], [0046]), wherein a mode field diameter of the first optical fiber is smaller than a mode field diameter of the second optical fiber (pars. [0028], [0029]).
Okuno '092 does not teach that nonlinearity of the first optical fiber is greater than nonlinearity of the second optical fiber and that a length of the first optical fiber is longer than a length of the second optical fiber.		
Okuno '681 teaches that nonlinearity of a first optical fiber is greater than nonlinearity of a second optical fiber and that a length of the first optical fiber is longer than a length of the second optical fiber (pars. [0023], [0024]).		
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Okuno '092 such that nonlinearity of the first optical fiber is greater than nonlinearity of the second optical fiber and such that a length of the first optical fiber is longer than a length of the second optical fiber, as taught by Okuno '681.	
The motivation would have been to improve efficiency (par. [0023]).		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY M BLEVINS/Primary Examiner, Art Unit 2883